FILED
                            NOT FOR PUBLICATION                             SEP 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30252

               Plaintiff - Appellee,             D.C. No. 2:13-cr-02081-WFN

 v.
                                                 MEMORANDUM*
GERARDO BARRAZA ZAZUETA, a.k.a.
Joel Rivera,

               Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                  Wm. Fremming Nielsen, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Gerardo Barraza Zazueta appeals from the district court’s judgment and

challenges the 51-month sentence imposed following his jury-trial conviction for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Zazueta contends that the district court erred by imposing a sentencing

enhancement for possession of a firearm in connection with another felony offense

under U.S.S.G. § 2K2.1(b)(6)(B) without sua sponte holding an evidentiary

hearing. We review for plain error, see United States v. Berry, 258 F.3d 971, 976

(9th Cir. 2001), and find none. No evidentiary hearing was required because the

district court allowed Zazueta to challenge the enhancement orally and through

briefing and affidavits. See id.

      Zazueta also contends that there was insufficient evidence that he possessed

a firearm in connection with drug trafficking. We review for clear error the district

court’s finding that Zazueta possessed the firearm in connection with another

felony offense. See United States v. Polanco, 93 F.3d 555, 564 (9th Cir. 1996).

The district court did not clearly err; agents located the firearm in close proximity

to a bag containing 28 grams of methamphetamine, a digital scale, body armor, and

a pair of pants containing Zazueta’s identification. See U.S.S.G.§ 2K2.1

cmt. n.14(B); Polanco, 93 F.3d at 567.

      AFFIRMED.




                                           2                                    14-30252